Citation Nr: 0617797	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from September 1950 to July 
1952.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a December 2004 Board Remand.  This 
matter was originally on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable disability evaluation.  

In April 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran demonstrated Level I hearing acuity in his 
right ear and Level I and Level II hearing acuity in his left 
ear on VA audiological examinations.

3.  The veteran's service-connected bilateral hearing loss 
does not demonstrate a level of impairment that warrants a 
compensable evaluation under VA regulations and has not been 
shown to result in interference with normal employability. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for service-connected bilateral hearing loss have not been 
met or approximated.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	December 2004 Board Remand and The VCAA

In December 2004, the Board remanded the veteran's claim to 
the Appeals Management Center (AMC) for a new VA audiological 
examination in order to determine the severity of his 
bilateral hearing loss and requested that the examiner 
interpret and comment on the results of a March 2003 private 
audiogram submitted by the veteran.  The record reflects that 
the veteran underwent audiometric testing in May 2005; 
however, the audiologist did not report the results because 
she concluded that the veteran displayed non-organic 
behavior, which indicated that he was able to hear more than 
he was admitting during the examination.  She also commented 
that the veteran may have similarly displayed non-organic 
tendencies during the March 2003 private audiological 
examination that were not noted by the private audiologist 
and explained that many audiologists in non-VA compensation 
and pension (C&P) settings were not as familiar with non-
organic behavior.  She added that the results the veteran was 
offering at the May 2005 examination were worse than those 
reported at the 2003 private examination.  As a result, a 
second VA audiological examination by a different examiner 
was ordered and the veteran again underwent audiometric 
testing in August 2005.  The August 2005 VA audiologist 
reported the audiometric results demonstrated by the veteran 
at the examination and further commented on the results of 
the March 2003 private audiogram.  Specifically, the 
audiologist noted that the veteran showed slight improvement 
in puretone thresholds as compared to the veteran's March 
2003 audiogram.  She also explained that his speech scores 
were not representative of his actual speech understanding 
because the testing was presented at elevated levels, which 
may cause distortion.  The August 2005 VA audiologist based 
her opinion on the veteran's case history, configuration of 
hearing loss, and lack of documentation from the service 
medical records.  The RO considered the additional medical 
evidence, continued the denial of the claim, and issued a 
Supplemental Statement of the Case (SSOC) on the issue in 
November 2005.  Based on the foregoing, the Board finds that 
the RO complied with the Board's December 2004 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the Board notes that no VCAA notice letter was sent 
prior to the November 2000 rating decision, there is no harm 
to the veteran because VA subsequently remedied the defect 
and fulfilled its duty to notify as explained below. In 
correspondence dated in August 2001, the RO apprised the 
veteran of VA's duties under the VCAA and explained what the 
evidence must show to establish entitlement to service 
connected compensation benefits.  In a subsequent VCAA notice 
letter dated in November 2001, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
increased rating claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO notified the veteran of what the 
evidence must show to establish entitlement to an increased 
disability evaluation.  The RO also noted that the medical or 
other evidence must show that the veteran's disability became 
worse or increased in severity.  In addition, the RO 
explained that it will obtain any VA medical records or other 
medical treatment records that the veteran identifies for VA.  
The RO asked the veteran to send the information describing 
additional evidence or the evidence itself to the RO within 
60 days of the date of the letter.  Moreover, the RO advised 
the veteran that VA may be able to pay him from the date it 
received his claim if he submits the information or evidence 
within one year from the date of the letter.  A follow-up 
duty to assist letter dated in December 2004 additionally 
described the type of evidence that would help VA decide the 
veteran's claim and specifically asked the veteran to send 
any evidence in his possession that he believed would support 
his claim.  Based on the foregoing, the Board finds that the 
veteran was asked to submit any evidence in his possession 
that pertained to his claim and was adequately advised 
regarding the degree of disability and effective date 
elements with respect to his increased rating claim.  
38 C.F.R. § 3.159 (b)(1) (2005); see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim).  The Board further observes that the 
veteran's claim was readjudicated in February 2003 and 
November 2005.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) (explaining that where notice was not 
provided prior to the agency of original jurisdiction's 
(AOJ's) initial adjudication, the defect can be remedied by 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ.)  

Furthermore, the RO provided the veteran with a copy of the 
November 2000 rating decision, the February 2003 Statement of 
the Case (SOC), and the November 2005 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence considered to reach the decision.  
The February 2003 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records, VA treatment records dated 
from 2000 to 2001, and private treatment records dated from 
1976 to 2003 and associated them with the claims folder.  The 
RO also afforded the veteran VA audiological examinations in 
October 2000, May 2005, and August 2005.  The Board notes 
that the May 2005 examination audiometric results are not of 
record because the examiner indicated that they were 
unreliable as explained above.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

The June 2000 VA treatment record shows that the veteran 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
40
60
LEFT
15
20
25
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.    

The October 2000 VA examination report shows that the veteran 
demonstrated pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
45
60
LEFT
15
30
35
75
95

Puretone threshold averages were 30 for the right ear and 59 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 94 
percent in the left ear.

The August 2005 VA examination report reveals that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
60
70
LEFT
25
40
45
85
90

Puretone threshold averages were 49 for the right ear and 65 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 94 
percent in the left ear.

The record reflects that the veteran underwent audiometric 
testing on other occasions from 2000 to 2005; however, the 
results of those audiograms were depicted by graph and may 
not be interpreted by the Board for the purpose of evaluating 
the severity of his hearing loss.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that the Board may not 
interpret graphical representations of audiometric data).


III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2005).  
  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. 
§ 4.85 (2005).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2005).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


IV.	Analysis

The veteran contends that his hearing continues to worsen and 
seeks a compensable evaluation for his bilateral hearing 
loss.  The veteran's hearing loss is currently assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Hearing loss is evaluated under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  

At the June 2000 VA audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear with a 
puretone threshold average of 35 and speech discrimination 
score of 94 percent.  The veteran demonstrated Level I 
hearing acuity in the left ear with a puretone threshold 
average of 46 and speech discrimination score of 96.  Table 
VII (Diagnostic Code 6100) provides a 0 percent disability 
rating for the hearing impairment demonstrated in this 
examination.  38 C.F.R. § 4.85 (2005).  

At the October 2000 VA audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear with a 
puretone threshold average of 39 and speech discrimination 
score of 100 percent.  The veteran demonstrated Level II 
hearing acuity in the left ear with a puretone threshold 
average of 59 and speech discrimination score of 94.  Table 
VII (Diagnostic Code 6100) provides a 0 percent disability 
rating for the hearing impairment demonstrated in this 
examination.  Id.

At the August 2005 VA audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear with a 
puretone threshold average of 49 and speech discrimination 
score of 94 percent.  The veteran demonstrated Level II 
hearing acuity in the left ear with a puretone threshold 
average of 65 and speech discrimination score of 94.  Table 
VII (Diagnostic Code 6100) provides a 0 percent disability 
rating for the hearing impairment demonstrated in this 
examination.  Id.  

Moreover, the veteran's bilateral hearing loss has not been 
shown to demonstrate the exceptional patterns of hearing 
impairment described under 38 C.F.R. § 4.86.  

The Board notes that the veteran has complained that his 
hearing loss has worsened and, thus, meets the criteria for a 
compensable evaluation; however, the record reflects that the 
veteran lacks the medical expertise to offer a competent 
medical opinion regarding the severity of his hearing loss.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board notes 
that VA audiologists concluded that the veteran exaggerated 
the severity of his hearing loss during examinations.  The 
May 2005 examiner noted that the veteran displayed non-
organic behavior tendancies and concluded that on testing the 
veteran's hearing was better then he reported.  Based on the 
competent medical evidence, the Board finds that the 
veteran's bilateral hearing loss more closely approximates 
the criteria for the currently assigned noncompensable rating 
and entitlement to an increased rating on a schedular basis 
is not warranted.  

The Board further notes that the veteran has reported he was 
unable to retain his executive position in a corporation due 
to the severity of his hearing loss and is now only employed 
on a part-time basis; however, there is no evidence of record 
to support the veteran's contention.  Thus, the Board 
concludes that any limits on the veteran's employability due 
to his hearing loss have been contemplated in the current 
noncompensable rating.  The evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating for the 
veteran's service-connected bilateral hearing loss is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


